UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     MICHAEL F. CARROLL,                             DOCKET NUMBER
                   Appellant,                        SF-0752-13-4271-I-1

                  v.

     DEPARTMENT OF THE INTERIOR,                     DATE: December 3, 2014
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Brook L. Beesley, Alameda, California, for the appellant.

           Alexandra M. Viscusi, Esquire, and Felippe Moncarz, Esquire, Boise,
             Idaho, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal of his separation for lack of jurisdiction.       Generally, we
     grant petitions such as this one only when: the initial decision contains erroneous
     findings of material fact; the initial decision is based on an erroneous

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     interpretation of statute or regulation or the erroneous application of the law to
     the facts of the case; the judge’s rulings during either the course of the appeal or
     the initial decision were not consistent with required procedures or involved an
     abuse of discretion, and the resulting error affected the outcome of the case; or
     new and material evidence or legal argument is available that, despite the
     petitioner’s due diligence, was not available when the record closed. See Title 5
     of the Code of Federal Regulations, section 1201.115 (5 C.F.R. § 1201.115).
     After fully considering the filings in this appeal, and based on the following
     points and authorities, we conclude that the petitioner has not established any
     basis under section 1201.115 for granting the petition for review. Therefore, we
     DENY the petition for review and AFFIRM the initial decision, which is now the
     Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2        The appellant held the position of Security Guard.         Initial Appeal File
     (IAF), Tab 6 at 16. In March 2013, his primary care physician recommended that
     he be off work until he saw a neurologist for severe headaches. IAF, Tab 9 at 12.
     The following month, the appellant underwent further evaluation with a
     neurologist who concluded that his exam was normal and suggested that the
     headaches were stress-related. Id. at 13-14. Days later, on April 25, 2013, the
     appellant’s primary care physician again recommended that the appellant be off
     work, this time for an evaluation by a specialist for behavioral modification and
     stress management. Id. at 15.
¶3        On May 8, 2013, the appellant submitted a leave request, invoking the
     Family and Medical Leave Act of 1993 (FMLA). IAF, Tab 6 at 26. The agency
     placed him on leave, with final approval of FMLA contingent upon submission of
     appropriate documentation. See id. at 18. However, the appellant did not submit
     any further documentation. Id. Instead, on May 22, 2013, the appellant emailed
     the agency, indicating that he was in “fairly good health” and that he did not
     think FMLA applied to his situation. Id. at 25. He went on to assert that he was
     “choosing not to come to work at this time,” due to what he characterized as a
                                                                                           3

     hostile work environment and retaliation. Id. He requested paid administrative
     leave. Id.
¶4         The agency responded to the email, directing the appellant to return to his
     position for his next assigned shift, on May 29, 2013. Id. at 22-23. Nevertheless,
     by June 18, 2013, the appellant had neither returned to work nor contacted his
     supervisor to request leave. See id. at 18-19. Therefore, the agency warned that
     he would be separated by voluntary resignation due to job abandonment if he did
     not contact his supervisor prior to his scheduled shift on June 20, 2013. Id. at 19.
     The appellant responded by calling his supervisor and indicating that he was not
     returning to work. Id. at 17. He requested that someone with the agency come
     gather his work-related belongings. Id.
¶5         Effective June 20, 2013, the agency executed a Standard Form 50,
     terminating the appellant’s employment due to abandonment.            Id. at 16.   The
     appellant filed a Board appeal, alleging that he was removed without due
     process. 2 IAF, Tab 1 at 4. He claimed that his absence was due to medical issues
     and that the agency had retaliated against him for equal employment opportunity
     (EEO) and whistleblowing activity. Id. The appellant later clarified that he was
     only appealing under chapter 75, and that his allegations should not be construed
     as an IRA appeal. IAF, Tab 11 at 2-3.
¶6         Without holding a hearing, 3 the administrative judge dismissed the appeal
     for lack of jurisdiction. ID at 1. The appellant has filed a petition for review. 4

     2
       Although the appellant did not file his Board appeal within 30 days of his separation,
     the administrative judge found good cause for his untimeliness, and the agency has not
     disputed that finding on review. See IAF, Tab 43, Initial Decision (ID) at 5-6; see also
     Alonzo v. Department of the Air Force, 4 M.S.P.R. 180, 184 (1980) (to establish good
     cause for the untimely filing of an appeal, a party must show that he exercised due
     diligence or ordinary prudence under the particular circumstances of the case).
     Therefore, we will not revisit the appellant’s untimeliness.
     3
       The appellant requested a hearing when he filed his appeal. IAF, Tab 1 at 3.
     However, the appellant withdrew that request the day before his scheduled hearing,
     requesting a decision on the written record. IAF, Tab 37 at 1; see IAF, Tab 39 at 4-8
     (the agency’s motion for sanctions, arguing that the appellant exercised bad faith in
                                                                                           4

     Petition for Review (PFR) File, Tab 1. The agency has filed a response. PFR
     File, Tab 3.
¶7         The appellant’s petition again argues that he did not intend to abandon or
     otherwise leave his position with the agency.         See PFR File, Tab 1 at 2-5.
     Instead, he asserts that his continued absence at the time of separation was
     unavoidable due to medical incapacitation. Id. In addition, he suggests that the
     agency’s actions were in retaliation for EEO activity and whistleblower
     disclosures. Id. at 2-3.
¶8         Although the appellant asserts that the agency improperly invoked
     abandonment, we agree with the administrative judge’s findings that the appellant
     consciously decided not to return to work. See ID at 7. The appellant made that
     decision despite the agency’s notice that his failure to return would be construed
     as a voluntary resignation due to abandonment.           See IAF, Tab 6 at 17-19.
     Accordingly, the appellant either abandoned or resigned from his position. 5 We

     cancelling the hearing on such late notice, without informing agency’s counsel prior to
     their travels to the hearing), Tab 42 at 1-2 (order denying the motion for sanctions,
     finding the record insufficient to conclude that the appellant acted in bad faith).
     4
       As the agency rightly noted, the appellant’s petition does not comply with the Board’s
     formatting requirements. See PFR File, Tab 3 at 4 n.1; compare PFR File, Tab 1
     (single-spaced petition for review), with 5 C.F.R. § 1201.114(h) (requirement that a
     petition for review be double-spaced). However, because the Clerk of the Board did not
     reject the petition, see PFR File, Tab 2, we will consider it.
     5
       The appellant’s conduct could be construed as abandonment. See Office of Personnel
     Management’s Guide to Processing Personnel Actions, Ch. 35 at 1 (Apr. 2014),
     http://www.opm.gov/policy-data-oversight/data-analysis-documentation/personnel-
     documentation#url=Processing-Personnel-Actions (defining abandonment as when an
     employee does not submit a resignation but fails to report for duty); e.g., Fugate v.
     Department of the Interior, 19 M.S.P.R. 506, 507-08 (1984) (an agency invoked
     abandonment after an employee went missing while hiking and was never seen or heard
     from again), aff’d, 765 F.2d 162 (Fed. Cir. 1985) (Table); Poschl v. United States,
     206 Ct. Cl. 672, 687-88 (1975) (before separating an employee for abandonment, an
     agency must first attempt to determine whether the employee intends to return).
     However, the appellant’s statements and actions could be construed as a resignation.
     See generally Balagot v. Department of Defense, 102 M.S.P.R. 96, ¶¶ 9-12 (2006)
     (discussing how an employee’s statements and actions can signify resignation even in
     the absence of a resignation letter or other such formality).
                                                                                             5

      find no meaningful distinction for purposes of this appeal. Because the appellant
      asserts that he was involuntarily separated from his position with the agency, his
      appeal is properly construed as a constructive adverse action claim.
¶9          An appellant bears the burden of proving, by preponderant evidence, that
      his appeal is within the Board’s jurisdiction.          5 C.F.R. § 1201.56(a)(2)(i).
      Assuming all other jurisdictional requirements are met, a constructive adverse
      action claim requires that an appellant prove that (1) he lacked a meaningful
      choice in the matter; and (2) it was the agency’s wrongful actions that deprived
      him of that choice. Bean v. U.S. Postal Service, 120 M.S.P.R. 397, ¶ 8 (2013).
      One primary method of establishing an employee’s lack of a meaningful choice is
      to show that his separation was the product of agency coercion. See Conforto v.
      Merit Systems Protection Board, 713 F.3d 1111, 1121 (Fed. Cir. 2013).
¶10         Here, the appellant first seems to argue that he lacked a meaningful choice
      because retaliation for EEO and whistleblowing activity created intolerable
      working conditions that amounted to coercion. 6 PFR File, Tab 1 at 2-3; IAF, Tab
      22 at 2-3.    According to the appellant, he was disarmed, transferred to an
      unarmed post, and denied training. 7 IAF, Tab 22 at 2. He also alleged that his
      hours were reduced, his unscheduled overtime was eliminated, and his email
      access was blocked. 8       Id.    The administrative judge did not make any


      6
        When allegations of reprisal for either prior EEO or whistleblowing activity are
      alleged in connection with a determination of voluntariness, such evidence of reprisal
      may be addressed only insofar as it relates to the issue of voluntariness and not whether
      the evidence would establish reprisal as an affirmative defense. O’Brien v. Department
      of Agriculture, 91 M.S.P.R. 139, ¶ 6 (2002). Thus, evidence of reprisal goes to the
      ultimate question of coercion. Id.
      7
       The appellant suggests that many of the changes in his working conditions coincided
      with an investigation into whether the he had engaged in misconduct, including theft,
      and that this occurred as a result of his EEO and whistleblowing activity. E.g., IAF,
      Tab 9 at 9, Tab 22 at 2, Tab 40 at 6. However, he concedes that the agency never
      charged him with any misconduct. IAF, Tab 40 at 7.
      8
       The appellant’s email access was temporarily suspended after he sent an email to “all
      employees” requesting donations to hire an attorney and private investigator, while
                                                                                         6

      determination as to the propriety of these purported agency actions. Instead, he
      found the appellant’s assertions vague, conclusory, and insufficient to establish
      that his situation had become so intolerable that a reasonable person would feel
      compelled to abandon his employment. ID at 9-15. We agree.
¶11        To overcome the presumption of voluntariness based on an allegation of
      coercion, an employee must establish that a reasonable person under the same
      circumstances would have felt coerced into leaving his position. See Conforto,
713 F.3d at 1121.    As the administrative judge noted, even if the appellant’s
      working conditions had become unpleasant, he could have simply awaited the
      outcome of the investigation that had led to these purported conditions and dealt
      with any resulting discipline rather than refusing to come to work. ID at 10-11;
      compare Miller v. Department of Defense, 85 M.S.P.R. 310, ¶ 29 (2000) (to prove
      a constructive discharge, an employee has an obligation to act reasonably, not
      assume the worst, and not jump to conclusions too quickly), with Bates v.
      Department of Justice, 70 M.S.P.R. 659, 670-71 (1996) (an employee was
      coerced into resigning by years of continuous and unredressed harassment which
      escalated to a level of endangering her safety), and Schultz v. U.S. Navy, 810 F.2d
1133, 1136-37 (Fed Cir. 1987) (resignation amounted to constructive removal
      where an employee resigned to avoid a threatened adverse action that the agency
      knew or should have known could not be sustained). Dissatisfaction with work
      assignments, a feeling of being unfairly criticized, or difficult or unpleasant
      working conditions are generally not so intolerable as to compel a reasonable
      person to resign. Miller, 85 M.S.P.R. 310, ¶ 32.
¶12        In his petition, the appellant has not presented any substantive argument to
      dispute the administrative judge’s findings regarding his retaliation claims.
      Instead, he directs the Board to his previous filings, and asserts that the agency
      did not present testimonial or sworn statements to dispute those claims. PFR File,

      alleging that he was the subject of a criminal and malicious investigation by another
      agency employee. IAF, Tab 28 at 8-9.
                                                                                             7

      Tab 1 at 2-3. However, as discussed above, the appellant bears the burden of
      proof, not the agency.
¶13         The appellant next suggests that he lacked a meaningful choice because he
      was medically incapacitated at the time of his separation. PFR File, Tab 1 at 2-5.
      However, we agree with the administrative judge that this argument is not
      supported by the record. See ID at 9.
¶14         Although the appellant requested FMLA leave in early May 2013, he
      reversed course just weeks later, proclaiming that he was in “fairly good health”
      without “any serious medical conditions.” IAF, Tab 6 at 25-26. For the period
      between that time and his separation, the record contains no substantive
      indication that his continued absence was health-related. 9 Instead, the evidence
      demonstrates that the appellant chose not to work because of his displeasure with
      his working situation due to a purported investigation. See IAF, Tab 6 at 17, 25.
      He requested administrative leave, which was denied, but he submitted no other
      leave request. See id. at 17-19, 22-23, 25.
¶15         In his petition for review, the appellant puts great emphasis on two agency
      messages, dated March 27-28, 2013, and a doctor’s note, dated April 25, 2013, to
      argue that he was both medically incapacitated and on approved FMLA leave at
      the time of his separation.     PFR File, Tab 1 at 3-5.       The agency’s messages
      discuss a March 2013 request for medical leave, while the doctor’s note
      summarily recommends that the appellant be “off work for evaluation by
      specialist for behavioral modification for stress management.” IAF, Tab 9 at 15,

      9
        In concert with his appeal, the appellant submitted sworn declarations, asserting that
      his failure to return to work was the result of medical incapacitation from headaches,
      anxiety, panic, and fear. IAF, Tab 9 at 9-10, Tab 40 at 6-7. However, the
      administrative judge gave those post hoc statements little weight because they were
      inconsistent with the medical evidence of record and contrary to the appellant’s own
      statements when he informed the agency that he would not return to work. ID at 9 n.1;
      see IAF, Tab 9 at 11-15, Tab 6 at 25. We find no error in that credibility determination.
      See Hillen v. Department of the Army, 35 M.S.P.R. 453, 458 (1987) (to resolve
      credibility issues, relevant factors include prior inconsistent statements and the
      contradiction of a witness’s version of events by other evidence).
                                                                                      8

      Tab 34 at 26, 29. However, we do not find this evidence, all of which predates
      the appellant’s May 22, 2013 declaration that he was in good health but choosing
      not to return to work, dispositive.    See Miller, 85 M.S.P.R. 310, ¶ 10 (the
      circumstances immediately preceding the appellant’s discharge are most relevant
      in determining the voluntariness of a resignation). Although the appellant had
      previously invoked FMLA, he specifically revoked that invocation as of May 22,
      2013. IAF, Tab 6 at 25-26. No evidence after that date gives any indication that
      the appellant wanted to be or should have been on FMLA leave. See id. at 17-19,
      22-25; see generally Ellshoff v. Department of the Interior, 76 M.S.P.R. 54, 75-76
      (1997) (discussing the notice requirement under FMLA); 5 C.F.R. § 825.305(d)
      (providing that an employer may deny the taking of FMLA leave where an
      employee fails to provide a requested medical certification).
¶16        The appellant asserts that the administrative judge “manifestly ignored [his]
      known medical incapacitation.”        PFR File, Tab 1 at 2.         However, the
      administrative judge explicitly addressed the argument in his decision. ID at 9.
      The appellant may disagree with the administrative judge’s findings, but mere
      disagreement does not warrant further review. See Weaver v. Department of the
      Navy, 2 M.S.P.R. 129, 133-34 (1980). Accordingly, the appellant has failed to
      establish any error in the administrative judge’s conclusion that his separation
      was voluntary and outside the Board’s jurisdiction. See ID at 15.

                      NOTICE TO THE APPELLANT REGARDING
                         YOUR FURTHER REVIEW RIGHTS
           You have the right to request review of this final decision by the United
      States Court of Appeals for the Federal Circuit. You must submit your request to
      the court at the following address:
                                                                                  9



                          United States Court of Appeals
                              for the Federal Circuit
                            717 Madison Place, N.W.
                             Washington, DC 20439

     The court must receive your request for review no later than 60 calendar
days after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec.
27, 2012). If you choose to file, be very careful to file on time. The court has
held that normally it does not have the authority to waive this statutory deadline
and that filings that do not comply with the deadline must be dismissed. See
Pinat v. Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
     If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012). You may read this law as well as other sections of the United
States   Code,    at   our   website,   http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
     If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
                                                                           10

Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.